              Case 1:19-cv-10578-AJN-SDA Document 84 Filed 09/23/20 Page 1 of 2



BOSTON         CONNECTICUT   FLORIDA   NEW JERSEY   NEW YORK   WASHINGTON, DC


                                                                                   GREGORY S. TABAKMAN
                                                                                         Attorney at Law
                                                                                          One Jefferson Road
                                                                                   Parsippany, NJ 07054-2891
                                                                         T: (973) 966-8020 F: (973) 273-4594
                                                                                  gtabakman@daypitney.com


                                           9/23/2020
                                                                   September 22, 2020

VIA ECF
The Honorable Stewart D. Aaron, U.S.M.J.
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street – Courtroom 11C
New York, NY 10007

              Re:   Shukla v. Deloitte Consulting LLP
                    Civil Action No. 1:19-cv-10578 (AJN) (SDA)

Dear Judge Aaron:

       This Firm represents defendant Deloitte Consulting LLP (“defendant”) in the above-
referenced matter. We write to request an extension of two additional days for the parties to
submit letters addressing the outstanding discovery disputes in this matter as set forth in the
Court’s Order dated September 7, 2020 (the “Order”) (ECF No. 72). Currently, defendant’s
submission is due Monday, September 28, and plaintiff’s response is due October 5. The Court
scheduled a telephone conference to address the outstanding discovery issues on October 13
(ECF No. 73).

         Pursuant to the Court’s Order, Your Honor directed the parties to meet and confer to
resolve any outstanding discovery disputes prior to the October 13 telephone conference. In a
letter to plaintiff dated September 10, defense counsel suggested the parties schedule a call for
September 16 or 17 to provide sufficient time for the parties to discuss the issues and meet the
Court’s deadline for submissions. In response, plaintiff advised that he was available early this
week. Counsel scheduled the call with plaintiff for Tuesday, September 22 at 10 a.m. Just prior
to the call this morning, plaintiff requested that we adjourn the call to another day. Defense
counsel agreed but, due to other commitments on Wednesday, September 23 and early Thursday,
asked plaintiff to reschedule the call for the afternoon of Thursday, September 24, and to consent
to an extension of the deadlines for the upcoming submissions. As of this filing, we have not
received a response from plaintiff regarding rescheduling the call or the extension request.

        Defendant’s submission is presently due September 28. Because September 28 is a
religious holiday, defendant intended to file its submission on Friday, September 25. Moving the
parties’ “meet and confer” call to, the earliest, Thursday September 24, does not provide defense
counsel sufficient time to consult with its client and finalize its submission by Friday.


106511754.1
              Case 1:19-cv-10578-AJN-SDA Document 84 Filed 09/23/20 Page 2 of 2




The Honorable Stewart D. Aaron, U.S.M.J.
September 22, 2020
Page 2



       Accordingly, defendant respectfully requests the Court grant defendant two additional
days to submit its letter, moving the deadline from September 28 to September 30. Defense
counsel consents to a corresponding adjournment of plaintiff’s deadline by two days from
October 5 to October 7.

              We thank Your Honor for consideration of this request.

                                                                 Respectfully submitted,



                                                                 Gregory S. Tabakman


cc: Ashu Shukla, plaintiff pro se (via ECF)

       Request GRANTED on consent. SO ORDERED.
       Dated: 9/23/2020




106511754.1
